Carleton Harris Chief Justice, dissenting. I disagree with the conclusion reached by the majority and am firmly of the opinion that the venue of this action is controlled by Ark. Stat. Ann. § 27-601 (Repl. 1962) which, inter alia, provides that actions for the recovery of real property, or of an estate or interest therein, must be brought in the county in which the land is located. My disagreement is based on the fact that it has been definitely determined that an acreage allotment is made to the farm and therefore runs with the land. In McClung v. Thompson, 401 F. 2d 253 (1968), a case arising in Arkansas, the United States Court of Appeals for the Eighth Circuit stated: “It is our view that a rice allotment runs with the land, is a part of it, and cannot effectively be transferred by one person to another, nor can it be transferred to other land except by complying with the procedural requirements of the regulations, which was not done in this case. * # * * Likewise, the regulations provide that crop allotments are made to the land and not to the individual farmer. Certain states are designated as ‘producer states’ and other as ‘farm states.’ Arkansas is classified as a ‘farm state.’ 7 C. F. R. § 730.1511 (m). This means that ‘farm rice allotments are determined on the basis of past production of rice on the farm and the rice allotments previously established for the farm in lieu of past production of rice by the producer and the allotments previously established for the producer. # * * * Federal and state courts are in accord in holding that acreage allotments under the Agricultural Adjustment Act and the applicable regulations run with the land1 and that such allotments cannot be affected by bargains between individual farm owners. Hart v. Hassel, 250 F. Supp. 893, 897 (E. D. N. C. 1966); Williamson v. Holland, 232 F. Supp. 479, 483 (E. D. N. C. 1963); Luke v. Review Committee, 155 F. Supp. 719, 723 (W. D. La. 1957); Allen v. Benson, 192 So. 2d 622 (La. App. 1966); Duncan v. Black, 324 S. W. 2d 483, 485 (Mo. App. 1959); Mace v. Berry, 225 S. C. 160, 81 S. E. 2d 276 (1954); Lee v. Berry, 219 S. C. 346, 65 S. E. 2d 257 (1951).” Since the allotment is an interest in land, and since the land affected is located in Jefferson County, I agree entirely with the Jefferson County Circuit Court that Jefferson County is the proper county for venue. I therefore respectfully dissent. I am authorized to state that Brown, J., joins in this dissent.  My emphasis.